PER CURIAM.
This petition is brought to review circuit court orders dismissing appeals from county court orders, which dismiss charges for driving under the influence.
On April 5, 1991, five county court judges issued a consolidated order setting forth the procedure to be followed in cases where a motion to dismiss was filed for failure of the City of Miami Police Department to videotape DUI suspects. After each hearing on a motion to dismiss, a notation was made, either on the disposition sheet in the court file or on the jacket of the file, that the charges had been dismissed. No notice of court action was sent to the parties. Some four to six weeks later, written orders of dismissal were filed with the clerk of the court. Copies were sent to the parties.
The State filed its notice of appeal within fifteen days from the date the written orders were filed with the clerk of the court as required by Florida Rule of Appellate Procedure 9.140(c)(2). The circuit court, appellate division, dismissed the appeals as untimely. Its ruling was that the time for taking an appeal began to run when the notation of dismissal was recorded on the file jacket or on a disposition sheet within the file.
The orders dismissing the appeals as untimely are quashed as departing from the essential requirements of law. All the appeals were taken timely, i.e., within 15 days after the county court rendered its orders. “An order is rendered when a signed, written order is filed with the clerk of the lower tribunal.” Fla.R.App.P. 9.020(g). No applicable rule of procedure specifically provides to the contrary.
Fox v. District Court of Appeal, Fourth Dist., 553 So.2d 161 (Fla.1989), is not supportive of the respondents’ arguments. In Fox there were oral pronouncements by the court followed by a signing of the sentencing form. In only two of the five cases here on review were there oral pronouncements in court, and in none of the cases was a written order signed by the trial court.
Certiorari is granted. The orders dismissing the appeals are quashed.